11-5050
         Ni v. Holder
                                                                                       BIA
                                                                               A029 800 349
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       JI WU NI,
14                      Petitioner,
15
16                      v.                                      11-5050
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Fuhao Yang, Law Offices of Fuhao
24                                     Yang, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Daniel E. Goldman,
28                                     Senior Litigation Counsel; Lindsay
29                                     Corliss, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Ji Wu Ni, a native and citizen of the People’s Republic

 6   of China, seeks review of a November 8, 2011, decision of

 7   the BIA denying his motion to reopen his immigration

 8   proceedings.   In re Ji Wu Ni, No. A029 800 349 (B.I.A. Nov.

 9   8, 2011).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “‘disfavored.’”   Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam)

15   (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).     It is

16   undisputed that Ni’s August 2011 motion to reopen was

17   untimely, because the BIA issued its final order of removal

18   in November 2002, and number-barred, because it was his

19   third motion to reopen.   See 8 U.S.C. § 1229a(c)(7)(A),

20   (C)(i); 8 C.F.R. § 1003.2(c)(2).   However, the time and

21   number limitations for filing a motion to reopen do not

22   apply if the motion is “based on changed country conditions

23   arising in the country of nationality or the country to

                                   2
 1   which removal has been ordered, if such evidence is material

 2   and was not available and would not have been discovered or

 3   presented at the previous proceeding.”    8 U.S.C.

 4   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

 5       Ni failed to demonstrate a change in conditions for

 6   Christians in his hometown of Tingjiang, Fujian province

 7   since his November 1999 hearing.   See In re S-Y-G-, 24 I. &

 8   N. Dec. 247, 253 (B.I.A. 2007) (holding that in evaluating

 9   evidence of changed country conditions, the BIA “compare[s]

10   the evidence of country conditions submitted with the motion

11   to those that existed at the time of the merits hearing

12   below”).   The 1998 U.S. State Department report on country

13   conditions in China, submitted in support of Ni’s asylum

14   application, reflected that the persecution of Christians in

15   China at that time varied widely by region, and that in

16   Fujian province, police officers had raided services,

17   destroyed altars, confiscated books, assaulted congregation

18   members and detained worshipers.   Although Ni describes

19   isolated incidents of religious persecution and argues that

20   his evidence demonstrates an increase in religious

21   persecution, he points to nothing in the record reflecting

22   any increase in persecution beyond that described in the

23   1998 report, or in his home province.    Accordingly, the BIA

                                   3
 1   did not abuse its discretion in denying Ni’s motion to

 2   reopen as untimely and number-barred.

 3       Further, we lack jurisdiction to review the BIA’s

 4   decision not to reopen Ni’s proceedings sua sponte under

 5   8 C.F.R. § 1003.2(a).   Ali, 448 F.3d at 518.   Finally,

 6   because Ni did not raise his claim for suspension of

 7   deportation before the BIA, we lack jurisdiction to consider

 8   his request for that relief.    See 8 U.S.C. § 1252(d)(1).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DENIED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk

19




                                    4